131 P.3d 804 (2006)
204 Or. App. 689
STATE of Oregon, Respondent,
v.
William Ernest BIRCHFIELD, Appellant.
0212-54735; A123284.
Court of Appeals of Oregon.
Argued and Submitted February 9, 2006.
Decided March 15, 2006.
Garrett A. Richardson argued the cause and filed the brief for appellant.
Paul L. Smith, Assistant Attorney General, argued the cause for respondent. With him on the brief were Hardy Myers, Attorney General, and Mary H. Williams, Solicitor General.
Before HASELTON, Presiding Judge, and BREWER, Chief Judge, and ROSENBLUM, Judge.[*]
PER CURIAM.
Affirmed. State v. Hancock, 317 Or. 5, 854 P.2d 926 (1993).
NOTES
[*]  Rosenblum, J., vice Richardson, S.J.